Citation Nr: 9904366	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-49 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE 

Propriety of forfeiture declared against the appellant 
concerning her entitlement to Department of Veterans Affairs 
(VA) benefits in accordance with 38 U.S.C.A. § 6103(a).


WITNESSES AT HEARINGS ON APPEAL

Appellant and several acquaintances


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had recognized service from February to December 
1942 and from March to December 1945.  He also served as a 
New Philippine Scout from December 1945 to August 1946.

By March 1978 decision, the Director of VA Compensation and 
Pension Service determined that the appellant had forfeited 
her entitlement to VA benefits in accordance with 38 U.S.C.A. 
§ 3503(a) (now 38 U.S.C.A. § 6103(a)) on the basis that she 
had knowingly and intentionally presented materially false 
and fraudulent statements and evidence in support of her 
claim for death pension benefits as the veteran's unremarried 
widow.  

The appellant subsequently sought to reinstate her death 
pension benefits by reopening the March 1978 forfeiture 
determination.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1994 determination of the VA 
Manila Regional Office (RO) which denied her application to 
reopen the forfeiture determination on the basis that new and 
material evidence had not been submitted.  The appellant duly 
appealed the RO's determination and by May 31, 1996 decision, 
the Board determined that the appellant had submitted new and 
material evidence sufficient to reopen her claim.  
Accordingly, the Board reopened the matter and remanded it 
for additional development of the evidence.  That development 
having been completed, the matter is now before the Board for 
de novo review.  


FINDINGS OF FACT

1.  The appellant was awarded VA death pension benefits as 
the unremarried widow of the veteran in January 1970.

2.  In June 1976, the RO received information that the 
appellant was living with another man in a common law 
marriage, and that they had had two children together.

3.  At July 1976 depositions, conducted in conjunction with a 
field investigation, the appellant knowingly made false and 
fraudulent statements to the effect that she had not been 
living with another person in a husband-and-wife relationship 
since the veteran's death.  


CONCLUSION OF LAW

The appellant knowingly made and presented false statements 
at her July 1976 depositions in at attempt to retain VA 
benefits; she has forfeited all rights, claims, and benefits 
under all laws administered by the VA (except those 
pertaining to insurance benefits).  38 U.S.C.A. §§ 5107, 6103 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that in June 1957, the appellant 
and the veteran were married.  In January 1970, the veteran 
died.  The following month, the appellant was awarded VA 
death pension benefits as his surviving spouse.  

In November 1970, the appellant submitted a Widow's Pension 
Questionnaire on which she indicated, over her signature, 
that she had not remarried since the veteran's death.  

In November 1975, the RO received a DD Form 1885, Survivor 
Benefit Plan - Minimum Income Claim, signed by the appellant.  
On this form, she again indicated that she had not remarried 
since the veteran's death.  The DD Form 1885 indicated that 
"[a]ny false statement in this application or 
misrepresentation relative thereto is a violation of the law 
punishable by fine of not more than $10,000 or imprisonment 
of not more than 10 years or both."  

In December 1975, the appellant submitted a second Widow's 
Pension Questionnaire on which she also indicated, over her 
signature, that she had not remarried since the veteran's 
death.  

In June 1976, the RO received information that the appellant 
was living with another man (T.P.) in a common law marriage.  
The informant, T.P.'s daughter, indicated that although her 
father already had a legal wife and eight dependent children, 
he nonetheless had been living together with the appellant in 
a husband and wife relationship.  She further stated that T.P 
and the appellant had had a son together, and that the 
appellant was now pregnant with their second child.  

On receipt of this information, the RO requested a field 
investigation which was conducted in July 1976.  The Report 
of the Field Examination indicates that the investigator 
searched the municipal records and was unable to locate a 
record of marriage between the appellant and T.P.; however, 
he did obtain a birth record showing the appellant and T.P. 
had had a son together in October 1974.  The baptismal 
certificate shows that the appellant had used her maiden 
name, rather than the veteran's last name.  In addition, the 
investigator located another record showing that the 
appellant and T.P. had had a second child in June 1976, but 
that the child had died one day later.  The field 
investigation report noted that this municipal record showed 
that the appellant had used the veteran's last name as her 
own.

In connection with his investigation, the field examiner 
conducted several depositions.  In a July 1976 deposition, 
the appellant's stepdaughter (the veteran's daughter by a 
former wife) stated that the appellant and T.P. had been 
living together since August or September 1975 and that they 
had had two children together.  She indicated that she had 
visited the appellant and T.P. in their home and that they 
"behav[ed] like any legally married couple."  Specifically, 
she stated that they went out in public together, such as to 
the market or to a movie.  When asked if the appellant and 
T.P. held themselves out to be legally married to each other, 
she responded "I suppose so."  When asked how they were 
regarded by their neighbors, she stated that "[p]robably 
they are regarded as husband and wife."

T.P.'s daughter (L.P.) was also deposed in July 1976, and she 
estimated that the relationship between her father and the 
appellant had begun sometime in 1973.  She indicated that, in 
the beginning of the relationship, her father was still 
living with his legal wife and children and he would just 
visit the appellant at her home.  In January 1976, however, 
she indicated her father totally deserted his legal family 
and lived with the appellant.  L.P. stated that her father 
had had two children by the appellant, the first of whom was 
born in October 1974.  When asked how her father and the 
appellant represented themselves, she stated that she did not 
know because she had not visited her father since he had 
deserted his family.  The field examiner indicated that L.P. 
appeared sincere in her deposition.  

In a July 1976 deposition, J.A. (a longtime barrio 
acquaintance of T.P.), indicated that T.P. had been living 
with the appellant since late 1975 or early 1976.  J.A. 
referred to the appellant as T.P.'s "second wife," although 
he indicated that T.P. was not legally married to the 
appellant as he already had a legal wife.  J.A. further 
stated that he knew that T.P. and the appellant were living 
together because he visited them almost daily.  When asked in 
what manner T.P. and the appellant lived together, J.A. 
stated that "[t]hey behave[d] openly just like the way I 
live and behave with my own legal wife."  Specifically, he 
indicated that T.P and the appellant went out in public 
together, moved about as they pleased, and did not try to 
hide that they were living together, a fact which was known 
to their friends and neighbors.  The field examiner indicated 
that J.A. appeared sincere in his deposition.  

The appellant herself was deposed on two occasions in July 
1976.  She stated that, since the veteran's death, she had 
had two children by T.P., one in October 1974 and another in 
June 1976 (who died shortly after birth).  The appellant 
emphasized that she and T.P. were not legally married; 
rather, she indicated that she had become pregnant by him 
"as a result of numerous dates we had at Dagupan City."  
She denied that she and T.P. lived together and indicated 
that he just visited her on average about twice weekly.  She 
stated that he came during the day, stayed a few hours, then 
left.  She further denied that they went out in public 
together, that he lived there permanently, or that they held 
themselves out as husband and wife.  She indicated that 
"[e]ven when we have dates, I simply try to meet him in 
Dagupan City at a prearranged place.  We never travel 
together."  

In her second July 1976 deposition, the appellant was 
confronted with information to the effect that she and T.P. 
had been living together and holding themselves out as 
husband and wife.  She denied this fact and, in contradiction 
to her earlier testimony, indicated that T.P. only slept at 
her house once or twice weekly.  She again denied that he 
lived with her permanently.  When confronted with the 
baptismal certificate indicating that her son (born in 
October 1974) was held out as the legitimate child of her and 
T.P., she refused to provide additional information.  The 
field examiner indicated that the appellant was openly crying 
during her depositions, and she did not impress him as being 
sincere in her answers.  

The July 1976 Field Examination Report indicates that the 
information provided by T.P.'s daughter (L.P.) was 
corroborated by her mother, E.G., T.P.'s legal wife.  The 
investigator also interviewed T.P.'s sisters, both of whom 
confirmed that he no longer lived with his wife, but they 
refused to provide formal statements.  The investigator also 
interviewed five of the appellant's neighbors, all of whom 
also declined to provide formal statements, but they 
confirmed that the appellant and T.P. started living together 
in October 1975, "just like any husband and wife."  In his 
report, the field examiner indicated that these witnesses 
"impressed [him] to be very reliable."

Based on the foregoing, by February 1977 Administrative 
Decision, the RO found that the appellant had knowingly and 
intentionally furnished false and fraudulent evidence as an 
unremarried widow when she stated in her July 1976 
depositions that she had not lived in a marital relationship 
with T.P.  As such, the RO recommended that her VA benefits 
be forfeited.  That recommendation was accepted by the 
Director of the Compensation and Pension Service in a March 
1978 determination that the appellant had forfeited her VA 
benefits.

Beginning in March 1978, the appellant made numerous requests 
to reinstate her VA death pension benefits, submitted 
additional evidence on this matter, and testified at hearings 
at the RO.  In a May 1978 statement, the appellant strongly 
denied that she had lived in a husband and wife relationship 
with T.P., calling such allegations "false and untenable."  

In March 1979, the appellant submitted evidence in support of 
her request to reinstate her VA benefits.  She submitted 
March 1979 affidavits in which two acquaintances indicated 
that that they had known her since 1973 and that, from that 
time to March 1979, she had not lived with any man as her 
husband, nor had she gone out in public with any man as his 
wife.  They further stated that they knew that T.P. had not 
lived with the appellant in a husband and wife relationship.  

Also submitted was a March 1979 letter in which T.P.'s 
daughter (L.P., the individual who had originally provided 
information regarding her father's relationship with the 
appellant), stated that she had made a mistake in making 
accusations about the appellant because such information 
"was gathered [through] rumors and second[-]hand information 
which have no basis in law and good moral conduct."  As 
such, she indicated a desire to withdraw all reports that she 
had made regarding her father and the appellant, which caused 
the appellant to lose VA benefits.  

The RO apparently did not respond to L.P's letter and in 
September 1980, the appellant again submitted a copy of 
L.P.'s letter and requested "recommencement" of her VA 
benefits "as the legitimate widow" of the veteran.  By 
November 1980 letter, the RO notified the appellant that the 
forfeiture remained in effect.

In September 1983, the appellant indicated that the RO 
forfeiture decision was erroneous in that "there is no name 
as [T.P.] officially registered in this Municipality unless 
the VA is referring to [C.P.] the lawful husband of [E.G.]."  

In a May 1985 affidavit, the appellant indicated that T.P. 
had never been her husband as he already had a legal wife.  
She also indicated that T.P. had died in April 1985. 

In August 1985, the appellant indicated that she didn't deny 
that she "made several offenses against [VA] regulations and 
rules," but indicated that she had done so "to influence 
[VA] in probable restoration of my death benefit that has 
been forfeited."  She apologized for her actions and 
indicated that she would "never do such thing anymore."  
She also indicated that T.P. had died and she submitted a 
death certificate for T.P., showing that he had died in April 
1985.  In October 1985, she indicated that "[i]t was true of 
course prior to [T.P]'s death that he used to see me for 
friendship and more about for being my flesh is weak as a 
woman nature we [bear] children although it was not my 
will."

In January 1986, the appellant indicated that T.P., whom she 
described as her common law husband, had died.  As such, she 
requested reinstatement of her VA death pension benefits as 
the surviving spouse of the veteran.  

In April 1989, the appellant indicated that her "alleged 
illicit relationship" with T.P. had terminated with his 
death in April 1985.  She attached a copy of his death 
certificate and a receipt showing that she had paid T.P.'s 
"cemetery fee."

In October 1989, the appellant again submitted a request for 
revocation of forfeiture.  In support of her claim, she 
submitted an unsigned letter dated in March 1979 purportedly 
from E.G. (T.P.'s legal wife) in which E.G. stated that she 
had heard the rumors that her husband was living with and 
having illicit relations with the appellant.  As such, she 
stated that she had retaliated by reporting this fact to VA; 
however, on her own subsequent investigation, she stated that 
she had determined that the rumors about her husband and the 
appellant were false and had been spread by his political 
opponents.  E.G. stated she therefore felt that her report to 
VA had been a misunderstanding which caused "injustice and 
fairness" to the appellant.  She stated that she wished to 
voluntarily withdraw her report as having no legal basis.  
E.G. further requested that the forfeiture imposed against 
the appellant be lifted as she had been the "victim of 
unfounded and false information."

Also submitted by the appellant in October 1989 was a 
duplicate of the March 1979 letter from T.P.'s daughter 
indicating that she had made a mistake in making accusations 
to VA about her father and the appellant, as well as T.P.'s 
death certificate and a Certificate from the police 
indicating that he had been shot to death in April 1985.

In July 1990, the appellant indicated that, while her VA 
benefits had been terminated due to her relationship with 
T.P., since he was now dead, she believed that she was again 
entitled to VA benefits as the surviving spouse of the 
veteran.

In a May 1991 hearing, the appellant was again advised that 
she had forfeited her right to VA benefits on the basis that 
she had knowingly and intentionally presented materially 
false and fraudulent statements and evidence in support of 
her claim for VA death pension benefits as the veteran's 
unremarried widow.  She claimed that she did not remember 
providing false testimony, and also testified that she had 
not lived with T.P. in a husband and wife relationship as he 
already had a family.  She stated that he only came to her 
house when he wanted to and that he never separated from his 
legal wife.  She stated that they were not living in the same 
house because he had lived with his family.  She indicated 
that she had two children by him, one of whom subsequently 
died, but he never gave her any financial support; in fact, 
she indicated that she had given money to him.  Moreover, she 
claimed that she did not introduce him to acquaintances as 
her husband, because it was common knowledge that he was only 
her "paramour."  She stated that, although T.P. had 
sometimes slept in her house, they never lived as husband and 
wife.  She stated that the house was rented by her, she never 
washed his clothes, and she cooked only for herself and her 
children.  She testified that she had no documentary proof of 
her contentions as her house had burned down.

In a June 1991 affidavit, E.G. (T.P.'s legal wife) indicated 
that she had told VA investigators in July 1976 that her 
husband had been having illicit relations with the appellant, 
and that the appellant had two children by him.  However, she 
denied that she ever stated that her husband and the 
appellant lived together as husband and wife.  She also 
denied ever stating that her husband had abandoned his legal 
family in favor of the appellant.  She further stated that, 
during her husband's lifetime, he never provided any 
financial support to the appellant or her family, and that 
any statement she made against her husband or the appellant 
was motivated by vengeance.  

In a June 1991 affidavit, L.P. (T.P.'s daughter) stated that 
any information she had provided to VA regarding her father's 
relationship with the appellant was hearsay.  She stated that 
she had never witnessed her father providing any financial 
support to the appellant or her family, that her father never 
abandoned his legal family nor separated from his legal wife, 
and that when her father died, the mourning was held in the 
home of the legal family.  She also claimed that any 
statements she had made against her father to VA were 
motivated by jealousy, selfishness, and affection for her 
father, and the desire to preserve the solidarity of her 
family.

In July 1991 affidavits the brother and sister of T.P.'s 
legal wife indicated that they were the immediate neighbors 
of T.P. and his legal wife and that during T.P.'s lifetime he 
never abandoned his family in favor of another woman.  They 
indicated, in fact, that T.P. had given all his attention and 
support to his legal family to the exclusion of other women.  

In May 1992, L.P. (T.P.'s daughter) stated that she wished to 
withdraw her complaint against the appellant for humanitarian 
reasons.  She indicated that as the result of her own 
research and the advice of her relatives and friends, she had 
determined that her father had never lived in a husband and 
wife relationship with the appellant.  She further stated 
that, when the investigator had visited their home in July 
1976, her father was not present because he was away from 
home on business, and that he was frequently away from home 
conducting business in nearby towns.  She stated that, at the 
time the report was made in 1976, she was a student at the 
university and that she was at home only from Saturday 
morning to Sunday afternoon, so she seldom saw her father.  
She stated that, while her father was alive he admitted to 
her that he had illicit relations with the appellant, but not 
to the extent of living together as common law husband and 
wife.  She stated that she had forced her mother to give 
information on threat of not returning home.

In September 1992, the appellant again testified at a hearing 
at the RO, along with witnesses.  The first witness testified 
that T.P. went to the appellant's house as soon as she 
received her benefit check, got money from her, then left.  
The witness indicated that she knew this as she was a 
neighbor of T.P.'s legal wife and because her husband was 
acquainted with him.  She also stated that T.P. and the 
appellant had a paramour relationship because she saw him 
coming and going, and then she saw him go home to his legal 
wife.  She stated that when T.P. died, the wake was held at 
the home of his legal wife, and the appellant was not seen 
there.  She stated that the relationship was not well known 
in the community and that it was not a husband and wife 
relationship, but that the appellant was T.P.'s paramour.  
Also at the hearing, T.P.'s brother testified that his 
brother and the appellant did not live together.  He stated 
that he did not consider the appellant to be his brother's 
wife, but rather a paramour.

In a January 1993 letter (apparently misdated as January 
1992), T.P.'s daughter again requested to have the 
appellant's benefits reinstated on the basis that her father 
and the appellant had not lived together as husband and wife.  
She stated that it was quite shameful for her to accept that 
her father "was once a cool boy of [the appellant's] because 
she was paying hotel and his services for her happiness."  
She indicated that she had originally been mad at them but 
that "they are only human begin to commit mistakes and as 
human being they also have the right to search happiness in 
life."  

In a September 1993 affidavit, twenty neighbors of the 
appellant indicated that she had no relationship with T.P., 
that she had no derogatory records, that she was a law-
abiding citizen of good moral character, and that she had 
never been accused of nor convicted of any crime. 

At a May 1994 hearing, the appellant testified that she never 
had a relationship with any man as husband and wife, although 
she did have a prior boyfriend, and that from that 
relationship she had one child, but she did not know who the 
father was.  She stated that, while T.P. had claimed the 
child as his own, she never lived as husband and wife with 
him.  At that hearing, she submitted a certification signed 
by several of her neighbors indicating that she had never had 
a relationship with T.P.  Also submitted was a certification 
from the Office of the Civil Register indicating that it did 
not appear that there was a marriage certificate on file 
between the appellant and T.P.

In October 1994, the appellant stated that she was not 
recognized under Philippine law as T.P.'s wife and that, 
because she was a Philippine citizen, Philippine law should 
be applied in her case.  She claimed that T.P. died in 1978, 
and that she was thus entitled to VA benefits, effective from 
that date.  

At a March 1995 hearing, one witness testified that the 
allegations regarding the appellant's marital status were 
untrue, and another witness testified that, although the 
appellant had many suitors, she was never known to have lived 
with a man as husband and wife.  The appellant again 
testified that she had two illegitimate children, but claimed 
that she did not know who the father was as she had had 
illicit affairs with three different men.  She denied living 
with any of the men as husband and wife.

In March 1995, the appellant stated that, as her relationship 
with T.P. had terminated with his death, she was entitled to 
reinstatement of her VA benefits.

In connection with a Field Investigation in August 1996, the 
field investigator questioned one of T.P.'s sons (B.P.) who 
stated that his father had died in April 1985 after he was 
shot.  B.P. indicated that his father had had a marital 
relationship with the appellant and that they had three 
children together.  B.P. indicated that, sometime in 1978, 
his father had purchased a house for the appellant and they 
had lived together for many years until his death, even 
though his father was still legally married to his mother.  
B.P. stated that his father did not introduce the appellant 
as his wife; rather, he introduced her as his mistress, 
because he was already legally married.  The examiner 
indicated that B.P. impressed him as a credible witness.

In June 1997, the field examiner deposed Dr. C. in connection 
with the investigation.  Dr. C. indicated that he had known 
T.P. during his lifetime and that T.P. had introduced the 
appellant to him as his girlfriend.  Dr. C. indicated further 
that he had perceived them as in a husband and wife 
relationship.  For example, he indicated that when he had 
visited the house, the appellant had cooked meals for them 
and that when he went home, T.P. always stayed and slept with 
the appellant.  Dr. C. indicated that this happened whenever 
he visited their house.  In addition, Dr. C. stated that T.P. 
openly disclosed his marital affair with the appellant, that 
their marital relationship was well known in the 
neighborhood, and that he believed that T.P. had given the 
appellant financial support.  

In a July 1997 Field Examination report, the examiner 
indicated that he had interviewed several witnesses over the 
course of his investigation, most of whom confirmed that the 
appellant and T.P. had lived together in a husband and wife 
relationship and that this fact was well known in the 
community.  In addition, he stated that while some of the 
appellant's neighbors had indicated that she and T.P. did not 
have a marital relationship, he did not find their statements 
credible.  The investigator also indicated that he had 
interviewed T.P.'s legal wife (E.G.) and that she, too, had 
confirmed that her husband and the appellant had had a 
marital relationship and that they had had three children 
together.  In the interview, E.G. indicated that the 
appellant often came to her and requested food and money and 
that the appellant had also approached her for help regarding 
her VA claim.  E.G. did not elaborate on what kind of 
assistance the appellant had requested, but stated that she 
had never written a letter to VA withdrawing her allegations.  
E.G. thought that her daughter may have written the letters.  
The field examiner indicated that E.G. recanted her earlier 
adverse statements against the appellant, although she 
indicated that she pitied the appellant and would do anything 
to help her.

II.  Law and Regulations

Under applicable law, whoever knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
Secretary (except laws pertaining to insurance benefits) 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws pertaining to 
insurance benefits).  38 U.S.C.A. § 6103(a).  Fraud is 
defined as an act committed in perpetration of one of the 
above-listed actions.  38 C.F.R. § 3.901 (1998).

Forfeiture of benefits will not be declared until the person 
has been notified by the Chief Attorney or, in VA Regional 
Office, Manila, Philippines, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth (1) the specific charges against the 
person; (2) a detailed statement of the evidence supporting 
the charges, subject to regulatory limitations on disclosure 
of information; (3) citation and discussion of the applicable 
statute; (4) the right to submit a statement or evidence 
within 60 days, either to rebut the charges or to explain the 
person's position; (5) the right to a hearing within 60 days, 
with representation by counsel of the person's own choosing, 
and that no expenses incurred by a claimant, counsel or 
witness will be paid by the VA.  38 C.F.R. § 3.905(b).  A 
review of the record in this case indicates that the RO 
complied with these procedural requirements.

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, a claimant is entitled to the "benefit of 
doubt" when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
law requires that the veteran prevail.  See Gilbert v. 
Derwinski, 
1 Vet.App. 49 (1990).

III.  Analysis

In this case, the appellant claims that her July 1976 
deposition statements that she did not have a marital 
relationship with T.P., relied on in the March 1978 decision 
to invoke forfeiture against her, were not fraudulent.  On 
careful review of the evidence of record, however, the Board 
finds the prponderance of the evidence establishes beyond any 
doubt, that the appellant knowingly and deliberately 
presented false statements and information in an attempt to 
retain VA her benefits.  Consequently, she has forfeited her 
right to any gratuitous VA benefits under law.

In her initial July 1976 deposition, the appellant denied 
that she and T.P lived together in a marital relationship, 
and she indicated that she had only become pregnant by him 
during one of their "numerous dates."  She denied that she 
and T.P. lived together and stated he never spent the night 
at her house.  In her second July 1976 deposition, she again 
denied that she and T.P. lived together in a marital 
relationship, but she admitted that he did sleep at her 
house, once or twice weekly.  The field examiner indicated 
that she did not impress him as sincere in her answers.  

Like the field examiner, the Board finds that the appellant's 
statements given at her July 1976 depositions are wholly 
incredible.  Not only are her statements self-serving and 
clearly in contradiction with the evidence of record, but 
they are also contradicted by her own subsequent statements.  

For example, in a September 1983 statement, the appellant 
claimed that while the RO had accused her of having an 
"illicit" relationship with T.P., she was not even sure who 
that person was.  She stated that "there is no name as 
[T.P.] officially registered in this Municipality unless the 
VA is referring to [C.P. aka T.P.] the lawful husband of 
[E.G.]."  In an August 1985 statement, however, she admitted 
her relationship with T.P. and stated that although she had 
"made several offenses against [VA] regulations and rules," 
she had done so only "to influence [VA] in probable 
restoration of my death benefit that has been forfeited."  

In subsequent statements, the appellant again admitted to her 
relationship with T.P., but argued that, since he was now 
dead, she was entitled to reinstatement of VA benefits.  For 
example, in October 1985 statement, she stated that "[i]t 
was true of course prior to [T.P]'s death that he used to see 
me for friendship and more;" however, she stated that since 
he had died, she was now entitled to restoration of her VA 
benefits.  Likewise, in a January 1986 statement, she stated 
that because T.P. (whom she described as her common law 
husband), had died, she was now entitled to reinstatement VA 
death pension benefits as the surviving spouse of the 
veteran.  In an April 1989 statement, she again indicated 
that her relationship with T.P. had terminated with his death 
in April 1985 and she attached a copy of a receipt showing 
that she had paid T.P.'s "cemetery fee."  In a July 1990 
statement, she stated that although her VA benefits had been 
terminated due to her relationship with T.P., as he was now 
dead, she was entitled to VA benefits as the surviving spouse 
of the veteran.  

Initially, the Board notes that evidence concerning the 
appellant's current marital status is not pertinent and has 
no bearing in this case.  The determinative matter in this 
appeal is that in her July 1976 deposition, she attested to 
the fact that she had not lived in a husband and wife 
relationship with T.P., when in fact the evidence shows that 
she did.  The Board finds that her statements therefore 
constituted a fraudulent presentation for VA benefits, as 
indicated by her own subsequent admissions of that 
relationship.  

Moreover, the Board notes that there is additional evidence 
of record which demonstrates that her July 1976 statements 
were fraudulent.  For example, the July 1976 Field 
Examination Report indicates that the investigator 
interviewed T.P.'s sisters, both of whom confirmed that he no 
longer lived with his wife.  The appellant's stepdaughter 
also stated that the appellant and T.P. had been living as 
together as husband and wife since August or September 1975 
and that they had had two children together.  She indicated 
that they "behav[ed] like any legally married couple."  The 
investigator also interviewed five of the appellant's 
neighbors, all of whom confirmed that the appellant and T.P. 
started living together in October 1975, "just like any 
husband and wife."  In his report, the field examiner 
indicated that these witnesses seemed "very reliable."  
Also persuasive is a July 1976 deposition of  J.A., a 
longtime barrio acquaintance of T.P., who indicated that T.P. 
had been living with the appellant since late 1975 or early 
1976 and that "[t]hey behave[d] openly just like the way I 
live and behave with my own legal wife."  J.A. indicated 
that he visited the appellant and T.P almost daily and that 
they went out in public together, moved about as they 
pleased, and did not try to hide that they were living 
together, a fact which was known to their friends and 
neighbors.  The field examiner indicated that J.A. appeared 
to be sincere in his deposition.  

In a more recent field examination, in August 1996, the field 
investigator questioned one of T.P.'s sons (B.P.) who stated 
that his father had had a marital relationship with the 
appellant and that they had had three children together.  In 
June 1997, the field examiner also deposed Dr. C. who 
indicated that he had known T.P. and the appellant and that 
he had perceived their relationship as a husband and wife 
relationship.  In addition, Dr. C. stated that their marital 
relationship was well known in the neighborhood.  In a July 
1997 Field Examination report, the examiner indicated that he 
also had interviewed several other witnesses over the course 
of his investigation, most of whom confirmed that the 
appellant and T.P. had lived together in a husband and wife 
relationship, and that this fact was well known in the 
community.  

Given that these witnesses have no apparent ulterior motive 
to present false testimony (unlike the appellant), and given 
that the field examiner also found them credible, the Board 
finds the evidence set forth above is highly persuasive of 
the fact that the appellant and T.P. were living together in 
a husband and wife relationship at the time of her June 1976 
depositions, when she categorically denied any such 
relationship.

In reaching its decision, the Board has considered the 
evidence of record which the appellant has submitted in 
support of her claim.  This evidence includes affidavits and 
hearing testimony from her acquaintances and neighbors 
indicating that she and T.P. did not live together as husband 
and wife, as well as the July 1991 affidavits from T.P.'s 
brother and sister attesting that during his lifetime, he 
never abandoned his family in favor of another woman.  As 
indicated above, the inconsistencies and vagaries 
significantly diminish the credibility of the appellant's 
statements and destroys the probative value of such evidence 
provided by her.  With respect to the other evidence, the 
Board finds that it too is suspect, especially given that the 
appellant herself has previously admitted to a husband and 
wife relationship with T.P.  The suspect nature of these 
statements is reinforced when it is observed that many of the 
individuals providing these statements do not indicate how 
they gained such personal information regarding the appellant 
and T.P.  Moreover, many of these statements lack specificity 
and are contradicted by the evidence of record.  For example, 
in a September 1993 affidavit, twenty neighbors of the 
appellant indicated that she had had no relationship with 
T.P. whatsoever; however, the record clearly indicates that 
the appellant and T.P. had at least two children together, 
thereby indicating at a minimum the existence of some type of 
relationship.  In light of such contradictions, the Board 
attaches virtually no credibility to this evidence.

Finally, the Board has considered the written statements 
purportedly from T.P.'s daughter and legal wife 
"withdrawing" their previous statements that T.P. and the 
appellant had lived together as husband and wife since 
January 1976.  Initially, the Board notes that at the time of 
their initial allegations, the field examiner found both L.P. 
and E.G. to be sincere.  Moreover, when E.G. was questioned 
in July 1997, she confirmed her earlier statements that her 
husband and the appellant had had a marital relationship.  
She denied ever having written a letter to VA withdrawing 
these allegations.  In light of these facts, the Board has 
serious reservations about the authenticity of the written 
statement (purportedly from E.G.) in which it is indicated 
that the appellant and T.P. did not have a marital 
relationship.  

Likewise, regarding L.P.'s recantations, the Board also finds 
that they are lacking in credibility and probative value.  In 
her initial statement, she indicated that T.P. had totally 
abandoned his family in January 1976.  In her subsequent 
statements, she maintained that this information was false 
and that her father had never abandoned his family to live in 
a husband and wife relationship with the appellant.  While 
the field examiner was unable to locate L.P. for the recent 
field examination, such information does not frustrate the 
Board's review of this case as the record as a whole contains 
overwhelming evidence that the appellant and T.P. lived 
together as husband and wife, and that she falsely and 
fraudulently denied it in an attempt to maintain or regain 
her VA death benefits.

In view of the foregoing, the Board finds that the appellant 
knowingly furnished and caused to be furnished to the VA 
materially false and fraudulent evidence concerning her 
claims for VA benefits.  Thus, the forfeiture previously 
declared against her under 38 U.S.C.A. 6103(a) is 
appropriate.  


ORDER

The appellant has forfeited her rights to VA death benefits 
under 38 U.S.C.A. § 6103(a).  The appeal is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.



- 2 -
